Title: Rufus King to John Adams, 3 Feb. 1786
From: King, Rufus
To: Adams, John


          
            
              Sir
            
            

              New York

              3 Feb. 1786
            
          

          Mr. Wingrove who some months since
            arrived here from England with a recommendation from you to Mr. Jay, submitted to congress a plan for an american commercial establishment in
            the East Indies—the project was referred to a committee of congress, who were of Opinion
            that the commercial intercourse between the United States and India would be more
            prosperous if left unfettered in the hands of private adventurers, than if regulated by
            any system of a national complexion—this Opinion received the approbation of congress,
            and of consequence Mr. Wingrove is frustrated in his project
            of an India Establishment—
          I am extremely sorry that Mr. Wingrove
            has made an expensive Voyage without benefit, and the more so as he appears to be
            modest, and intelligent—He has been well esteemed by several Gentlemen of congress, to
            whom he has been presented—and it is with sincerity that on his request I have written
            the foregoing—and am with every Sentement of Respect Dear / sir your obt. servt


          
            
              Rufus King
            
          
        